UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: xPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to §240.14a-12 DOLPHIN DIGITAL MEDIA, INC. (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies:Not applicable Aggregate number of securities to which transaction applies:Not applicable Per unit or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined):Not applicable Proposed maximum aggregate value of transaction:Not applicable Total fee paid:Not applicable o Fee paid previously with Preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing fee for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No. Filing Party: Date Filed: DOLPHIN DIGITAL MEDIA, INC. 2151 Le Jeune Road, Suite 150-Mezzanine Coral Gables, Florida 33134 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS , 2014 Dear Stockholder: It is my pleasure to invite you to attend a special meeting of the stockholders of Dolphin Digital Media, Inc. (the “Special Meeting”).The meeting will be held on, 2014, at 8:30 a.m. local time at the offices of Greenberg Traurig, located at Greenberg Traurig, P.A., 333 S.E. 2nd Avenue, Suite 4400, Miami, FL 33131.At the meeting, you will be asked to: 1. Elect five directors to hold office until the 2015 Annual Meeting of the Stockholders or until their successors are elected and qualified. 2. Approve a proposal to change our state of incorporation from Nevada to Florida (the “Reincorporation Proposal”). 3. Transact such other business as may properly come before the Special Meeting. Only stockholders of record as of the close of business on October 29, 2014 may vote at the Special Meeting. It is important that your shares be represented at the Special Meeting, regardless of the number you may hold.Whether or not you plan to attend, please vote using the Internet, by telephone, by fax or by mail, in each case by following the instructions in our proxy statement.This will not prevent you from voting your shares in person if you are present. A full set of proxy materials has been provided to you, including the Proxy Statement, a copy of our Annual Report and a Form of Proxy. I look forward to seeing you on, 2014. Sincerely, /s/ William O’Dowd, IV WILLIAM O’DOWD, IV Chief Executive Officer This Proxy Statement, including the Form of Proxy, was first mailed to stockholders on or about, 2014. TABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUT THE SPECIAL MEETING AND RELATED MATTERS 3 THE SPECIAL MEETING 3 PROPOSAL 1 – ELECTION OF DIRECTORS 7 CORPORATE GOVERNANCE 9 Controlled Company 9 Board Leadership Structure and Role in Risk Oversight 9 Meetings 9 Director Independence 9 Board Committees 10 Code of Ethics 10 Certain Relationships and Related Transactions 10 Director Compensation 11 Involvement in Certain Legal Proceedings 11 Arrangements 12 EXECUTIVE COMPENSATION 12 Summary Compensation Table 12 Outstanding Equity Awards at Fiscal Year-End 12 Employment Agreements 12 PRINCIPAL ACCOUNTANT FEES AND SERVICES 14 Audit Committee Report 15 PROPOSAL 2 – CHANGE OF THE COMPANY’S STATE OF INCORPORATION FROM NEVADA TO FLORIDA 16 Summary 16 General Information 16 Reasons for the Reincorporation 17 Changes as a Result of Reincorporation 17 The Plan of Conversion 17 Effect of Not Obtaining the Required Vote for Approval 18 Description of the Company’s Capital Stock Upon the Effectiveness of the Reincorporation 18 Description of Capital Stock 18 Changes to Employee Benefit Plans 18 Dissenters’ Rights 18 Certain Federal Income Tax Consequences 20 Comparison of the Company’s Stockholders’ Rights Before and After the Reincorporation 20 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 34 OTHER MATTERS 35 Compliance with Section 16(a) of the Exchange Act 35 Stockholder Proposals for 2015 Annual Meeting of Stockholders 35 Transaction of Other Business 36 List of Stockholders Entitled To Vote at the Special Meeting 36 Expenses Relating to this Proxy Solicitation 36 Communication with the Company’s Board of Directors 36 Available Information 37 Householding 37 i ANNEXES AND EXHIBITS ANNEX A Plan of Conversion EXHIBIT A-1 Dolphin Florida Articles of Incorporation EXHIBIT A-2
